Dismissed and Memorandum Opinion filed August 18, 2005








Dismissed and Memorandum Opinion filed August 18,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00633-CR
____________
 
SHERMAN DEWAYNE BROOKS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
 Harris County, Texas
Trial Court Cause No. 1029676
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to failure to comply with
sexual registration requirements.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on June 9, 2005, to confinement for three years in
the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 18, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).